STEPHENS, Circuit Judge
(concurring).
I concur.
I desire to add a comment in regard to a theory that has been advanced but has not been specifically treated in the main opinion. It is argued that even conceding the correctness of the points covered in the main opinion that the Registrar, in herself praying for declaratory relief, in effect appeared in court as a litigant in her own right. That is to say, since she has the right to institute proceedings for the revocation of petitioner’s charter and a different opinion exists between her and petitioner as to whether or not certain facts are valid ground for revocation, she has the right under the declaratory relief statute to go into court and have that difference adjudicated prior to suing for revocation.
I think we need not affirm or deny this contention because the pleadings do not support the premise. It appears from the pleadings that petitioner has applied to the Secretary to be allowed to amend its certificate of incorporation, but that the Secretary has refused to give his consent to amending the certificate until the controversy between him and petitioner has been adjudicated. This suit is brought in order that this impasse shall be overcome. Thus it appears to a certainty that the controversy is not one to assist the subordinate Registrar at all but to settle a long standing controversy between the petitioner and the Secretary of Commerce. In these circumstances the indefinite prayer of the Registrar will not be tortured into a meaning that her pleading constitutes an affirmative application for relief to herself.
We have not been furnished authentic information regarding the recently reported new American and Chinese treaty, which, if unauthorized reports are borne *237out, has or will abolish American extraterritoriality in China and carry with it the extinguishment of the United States Court for China. In the circumstances we are unable to consider any possible effect this treaty may have upon pending appeals from that court.